The opinion of the court was delivered by
Spencer, J.
This is an action of partition. The only question submitted and necessary to. decide is, whether the surviving widow has the usufruct of her children’s half of community property where the deceased husband died in 1841 ? The law conferring this right of usufruct on the surviving husband or wife did not exist in 1841, and was only enacted 25th March, 1844. See act No. 152 of 1844. On the death of the husband, therefore, in 1841, his half of the community vested, in full ownership, in his children, and the act of 1844 could not divest them of that right. Laws prescribe only for the future. C. C. The widow had no usufruct in this case.
We see no error in the judgment, and it is affirmed.